This is a processioning proceeding. Upon the finding of the jury in response to the issue submitted the court rendered judgment as follows:
This cause coming on to be heard and being heard before the undersigned judge and a jury at the August Term, 1913, of Union Superior Court, and the jury having found that the true dividing lines between land of plaintiff and the lands of defendants are: first, from the stone at "2" on the map, plaintiff's second corner, N. 88.50 W. 10.60 chains to a large white-oak stump marked "Z" on the map; and, second, from the said large white-oak stump marked "Z" on the map S. 23 E. 23.68 chains to a stake driven down by H. M. Lilly, surveyor, near a pine-stump hole, said stake being driven down at the Tomberlin line, and indicated by the point "10" on the map:
It is adjudged that the said lines as above described are the true dividing lines between the land of plaintiff and the lands of the defendants, and it is ordered that H. M. Lilly, surveyor, run and mark said lines, setting up permanent monuments of boundary at the corners.
And it is ordered and adjudged that the plaintiff recover of the defendants his costs in this action to be taxed by the clerk of the court.
                                                         W. J. ADAMS, Judge Presiding.
The defendant appealed.
We have carefully considered the eighteen assignments of error set out in the record in this case, and are of opinion that they are without merit. The controversy between the parties is practically one of fact as to the location of certain division lines between their lands, and in the determination of the matter we find no substantial error committed by the trial judge which necessitates another trial.
No error. *Page 206